Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Quentin Kelly appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible eiTor. Accordingly, we affirm for the reasons stated by the district court. Kelly v. Simpson, No. 1:15-cv-03647-RDB (D. Md. Apr. 12, 2016). We deny Kelly’s motions for default judgment and for a hearing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED